Reversing.
R.O. Davis et al. set forth their grievance against the First National Bank in Hazard, in a petition which with the amendment thereto occupies nineteen pages of the record before us. A demurrer was sustained to it, their petition was dismissed, and they have appealed.
Briefly stated their complaint is that they were stockholders in the First National Bank of Hazard (hereinafter referred to as the old bank), and that the First National Bank in Hazard (hereinafter referred to as the new bank) by fraud and through a conspiracy entered into by the new bank with the unnamed directors of the old bank, induced and procured the directors of the old bank to turn over to the new bank assets of the old bank worth and aggregating $1,350,000, and induced the old bank to execute to the new bank its note for $100,000, thus making a total of $1,450,000 which the new bank thus obtained and that the only consideration given therefor *Page 436 
was the undertaking by the new bank to pay $948,466.77 which the old bank owed to its depositors.
If these things be true and for the purpose of this demurrer, we must so take them, then the old bank and its stockholders have by this arrangement been made to lose $501,533.23, and R.O. Davis et al. have been damaged thereby to the extent that their interest in the $100,000 of the capital stock of the old bank would entitle them therein. The demurrer was erroneously sustained.
The judgment is reversed.